Case 2:20-cr-00579-SVW Document 338-4 Filed 05/17/21 Page 1 of 3 Page ID #:3443




             EXHIBIT B
        Case 2:20-cr-00579-SVW Document 338-4 Filed 05/17/21 Page 2 of 3 Page ID #:3444




From:                               Fenton, Christopher (CRM) <Christopher.Fenton@usdoj.gov>
Sent:                               Monday, May 17, 2021 8:57 AM
To:                                 Silverman, Nicholas
Cc:                                 Ram, Ashwin; Keough, Michael; Paetty, Scott (USACAC); Ahn, Catherine S. (USACAC)
Subject:                            RE: United States v. Ayvazyan, No. 20-cr-579 (C.D. Cal.)



Nicholas,

We're in receipt of your May 7 letters.

With respect to your letter relating to the recently-filed state criminal case, our response is set forth in the sur-reply we
filed on May 12, 2021 (ECF 331).

With respect to your letter relating to Kastigar, we disagree that it applies here.




Christopher Fenton
Trial Attorney
U.S. Deparbnent of Justice
Criminal Division, Fraud Section
1400 New York Avenue, NW
Bond Building
Washington, DC 20530
202.320.0539
christopher.fenton@usdoj.gov

From: Silverman, Nicholas <nsilverman@steptoe.com>
Sent: Friday, May 7, 2021 6:05 PM
To: Fenton, Christopher (CRM) <Christopher.Fenton@usdoj.gov>; Paetty, Scott (USACAC) <spaetty@usa.doj.gov>;
Faerstein, Brian (USACAC) <bfaerstein@usa.doj.gov>
Cc: Ram, Ashwin <aram@Steptoe.com>; Keough, Michael <mkeough@Steptoe.com>
Subject: United States v. Ayvazyan, No. 20-cr-579 (C.D. Cal.)

Dear Counsel,

Please see the attached letters regarding discovery and the taint of the unlawfully compelled evidence from the
Miami airport stop.

Regards,

Nicholas P. Silverman
Associate
nsilverman@steptoe.com


Steptoe

                                                              1
                                                                                                                         PAGE 6
                                                                                                                       EXHIBIT B
       Case 2:20-cr-00579-SVW Document 338-4 Filed 05/17/21 Page 3 of 3 Page ID #:3445
+1 202 429 8096 direct           Steptoe & Johnson LLP
+1 617 595 6559 mobile           1330 Connecticut Avenue, NW
+1 202 429 3902 fax              Washington, DC 20036
                                 www.steptoe.com


This message and any attached documents contain infonnation from the law finn Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read , copy, distribute, or use this infonnation. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




                                                                              2
                                                                                                                                                       PAGE 7
                                                                                                                                                     EXHIBIT B
